Filed 3/23/16 P. v. Jones CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B267321

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA101232)
         v.

JAMAL A. JONES,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Jesse I.
Rodriguez, Judge. Affirmed.
         Paul R. Kraus, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       On February 12, 2015, Jamal Jones, who had suffered prior convictions for rape
and burglary, cut into four soft-top cars and took items from inside them. He pleaded no
contest to four counts of burglary of a vehicle and was sentenced to four concurrent four-
year prison terms. (Pen. Code, §§ 459, 461, 667.5, subd. (b).)
       On November 4, 2014, the voters enacted Proposition 47, the Safe Neighborhoods
and Schools Act, which reduces certain nonserious and nonviolent crimes, such as low-
level drug- and theft-related offenses, from felonies to misdemeanors. (People v.
Contreras (2015) 237 Cal.App.4th 868, 889-890.) A qualifying person serving a
sentence for a felony that was reclassified under Proposition 47 may petition the trial
court for a recall of sentence and request resentencing, which must be granted “unless the
court, in its discretion, determines that resentencing the petitioner would pose an
unreasonable risk of danger to public safety.” (Pen. Code, § 1170.18, subds. (a)-(c).) As
pertinent here, Proposition 47 permits a felon serving a sentence for second degree
burglary of a commercial establishment—shoplifting—to petition the court for
resentencing as a misdemeanant if the value of the property taken was $950 or less. (Pen
Code, § 459.5.)
       On July 21, 2015, Jones filed a petition to recall his sentence arguing his burglary
offense was reclassified as a misdemeanor by Proposition 47. The trial court denied the
petition on the ground that auto burglary was not reclassified by Proposition 47. Jones
filed a timely notice of appeal.
       We appointed counsel to represent Jones on appeal, but after examination of the
record counsel filed an opening brief raising no issues and asking this court to review the
record independently pursuant to People v. Wende (1979) 25 Cal.3d 436. On January 11,
2016, we informed Jones he had 30 days to submit any contentions or issues he wished us
to consider. We also directed his appointed counsel to send the record and opening brief
to him immediately. We have received no response.
       We have otherwise examined the entire record and conclude Jones’s counsel
complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal.4th 106 and
People v. Wende, supra, 25 Cal.3d at page 441. No arguable issues exist.

                                             2
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                               CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             LUI, J.




                                      3